     Case 2:20-cv-00832-JAM-CKD Document 50 Filed 07/10/20 Page 1 of 4

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   MARK R. BECKINGTON, State Bar No. 126009
     Supervising Deputy Attorney General
 3   AMIE L. MEDLEY, State Bar No. 266586
     Deputy Attorney General
 4   TODD GRABARSKY, State Bar No. 286999
     Deputy Attorney General
 5    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 6    Telephone: (213) 269-6044
      Fax: (916) 731-2124
 7    E-mail: Todd.Grabarsky@doj.ca.gov
     Attorneys for Governor Gavin Newsom, Attorney
 8   General Xavier Becerra, and Public Health Officer
     Dr. Sonia Angell
 9
                            IN THE UNITED STATES DISTRICT COURT
10
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12

13

14
     CROSS CULTURE CHRISTIAN CENTER                     2:20-cv-00832-JAM-CKD
15   et al.,
                                                     STIPULATION AND ORDER
16                                       Plaintiffs, GRANTING AN EXTENSION OF TIME
                                                     FOR DEFENDANTS TO RESPOND TO
17                 v.                                THE FIRST AMENDED COMPLAINT

18                                                      Judge:        Hon. John A. Mendez
     GAVIN NEWSOM et al.,                               Action Filed: April 22, 2020
19
                                      Defendants.
20

21

22

23

24

25

26

27

28
                                                    1
                                                                    Stipulation (2:20-cv-00832-JAM-CKD)
     Case 2:20-cv-00832-JAM-CKD Document 50 Filed 07/10/20 Page 2 of 4

 1                                             STIPULATION
 2           Defendants Governor Gavin Newsom; Attorney General Xavier Becerra; California Public
 3   Health Officer Sonia Angell; Maggie Park, in her official capacity as Public Health Officer, San
 4   Joaquin County; Marcia Cunningham, in her official capacity as Director of Emergency Services,
 5   San Joaquin County; City of Lodi; and Police Chief Sierra Brucia (collectively “Defendants”);
 6   and Plaintiffs Cross Culture Christian Center, Pastor Jonathan Duncan, Cornerstone Church, and
 7   Pastor Jim Franklin, by and through their undersigned counsel, hereby stipulate and request that
 8   the Court order that the deadline for Defendants to file their response to Plaintiffs’ First Amended
 9   Complaint be extended to July 27, 2020, on the following grounds:
10           1.    Plaintiffs filed the operative First Amended Complaint with the Court on June 16,
11   2020;
12           2.   Upon prior stipulation of the parties and order of the Court, Defendants’ current
13   deadline to respond to the First Amended Complaint is July 15, 2020;
14           3.   Plaintiffs have expressed to Defendants their intention to file a Second Amended
15   Complaint;
16           4.   The parties are evaluating Plaintiffs’ request to stipulate to filing a Second Amended
17   Complaint, including review of the proposed Second Amended Complaint once it has been
18   prepared, and may not reach an agreement before the July 15, 2020 deadline;
19           5.   In the abundance of caution and to preserve the resources of the parties and the Court,
20   the parties request that the Court enter an order extending the deadline for Defendants to respond
21   to the First Amended Complaint to July 27, 2020.
22           NOW THEREFORE, THE PARTIES TO THIS ACTION STIPULATE THROUGH
23   THEIR RESPECTIVE COUNSEL to the following:
24           1.   That counsel of record have the authority to enter into this Stipulation on behalf of
25   their respective clients;
26           2.   That the date for Defendants to file a responsive pleading to Plaintiffs’ First Amended
27   Complaint is extended to July 27, 2020.
28   //
                                                       2
                                                                       Stipulation (2:20-cv-00832-JAM-CKD)
     Case 2:20-cv-00832-JAM-CKD Document 50 Filed 07/10/20 Page 3 of 4

 1   IT IS SO STIPULATED.
 2   Dated: July 10, 2020                                   XAVIER BECERRA
                                                            Attorney General of California
 3                                                          MARK R. BECKINGTON
                                                            Supervising Deputy Attorney General
 4

 5
                                                            /s/ Todd Grabarsky 1
 6                                                          TODD GRABARSKY
                                                            Deputy Attorney General
 7                                                          AMIE L. MEDLEY
                                                            Deputy Attorney General
 8                                                          Attorneys for Governor Gavin Newsom,
                                                            Attorney General Xavier Becerra, and
 9                                                          Public Health Officer Dr. Sonia Angell
10
     Dated: July 10, 2020                                  MEYERS, NAVE, RIBACK, SILVER &
11
                                                           WILSON
12

13
                                                           /s/ Deborah Fox
14                                                         DEBORAH J. FOX
                                                           Attorneys for Defendants Dr. Maggie Park,
15                                                         Marcia Cunningham, City of Lodi, and Police
                                                           Chief Brucia
16

17
     Dated: July 10, 2020                                   NATIONAL CENTER FOR LAW &
18
                                                            POLICY
19

20
                                                            /s/ Dean R. Broyles
21                                                          Dean R. Broyles
                                                            Attorneys For Plaintiffs Cross Culture
22                                                          Christian Center; Pastor Jonathan
                                                            Duncan; Cornerstone Church; and Pastor
23                                                          Jim Franklin

24

25

26

27
            1
             I hereby attest that all other signatories listed, and on whose behalf the filing is
28   submitted, concur in the filing’s content and have authorized the filing.
                                                        3
                                                                        Stipulation (2:20-cv-00832-JAM-CKD)
     Case 2:20-cv-00832-JAM-CKD Document 50 Filed 07/10/20 Page 4 of 4

 1                                               ORDER
 2        The Court, having reviewed the Parties’ stipulation regarding extending the deadline for
 3   Defendants Governor Gavin Newsom; Attorney General Xavier Becerra; California Public Health
 4   Officer Sonia Angell; Maggie Park, in her official capacity as Public Health Officer, San Joaquin
 5   County; Marcia Cunningham, in her official capacity as Director of Emergency Services, San
 6   Joaquin County; City of Lodi; and Police Chief Sierra Brucia (collectively “Defendants”) to
 7   respond to Plaintiffs’ First Amended Complaint in this matter [Dkt. 45], and good cause
 8   appearing therefore,
 9        IT IS HEREBY ORDERED that the time for Defendants to respond to Plaintiffs’ First
10   Amended Complaint is extended until July 27, 2020.
11   IT IS SO ORDERED.
12            Dated: July 10, 2020                       /s/ John A. Mendez____________
                                                         The Honorable John A. Mendez
13                                                       United States District Court Judge
14        .
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     4
                                                                     Stipulation (2:20-cv-00832-JAM-CKD)
